—Judgment unanimously affirmed. Memorandum: Contrary to defendant’s contentions, the evidence is legally sufficient to support the conviction and the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495; People v Smith, 157 AD2d 810, lv denied 75 NY2d 970). In addition, contrary to defendant’s further contention, there is not a “ ‘grave risk that an innocent [person] has been convicted’ ” (People v Carter, 63 NY2d 530, 536, quoting People v Kidd, 76 AD2d 665, 668, lv dismissed 51 NY2d 882). Defendant failed to preserve for our review his contention that comments made by the prosecutor during voir dire and summation diluted the People’s burden of *949proof (see, People v Butler, 214 AD2d 1014, 1015, lv denied 86 NY2d 791, 89 NY2d 920; see also, People v Savage, 267 AD2d 968, lv denied 94 NY2d 906), and we decline to exercise our power to review it as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Onondaga County Court, Mulroy, J. — Attempted Robbery, 2nd Degree.) Present — Pigott, Jr., P. J., Pine, Wisner, Kehoe and Balio, JJ.